DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagath US 2008/0232912  in view of WO 2015/198812 (hereafter--Koike--).
The Examiner notes that for purposes of Translation, US 2017/0080503 corresponds to WO 2015/198812, and as such will be used hereafter as the translation.
In regards to claim 1,  Bhagath discloses a cutting insert (100) for a shoulder milling tool (200), the cutting insert (100) comprising: a body having a polygonal shape (see Figures 1 and 3) and a median plane (M) extending through the body: a first surface (102), an opposite second surface (104), and a circumferential surface (112) extending between the first surface (102) and the second surface (104), the first and second surfaces (102 and 104) extending on opposite sides (see Figure 2) of the median plane (M) at least one cutting edge (110) extending along an intersection between the first surface (102) and the circumferential surface (112), the at least one cutting edge (110), as seen in a view (Figures 1 and 3) towards the first surface (102), extending along a corner (106) of the cutting insert (100), wherein the at least one cutting 
However, Bhagath fails to disclose that the shape of the insert is trigonal.  
It is noted that Bhagath incorporates by reference US Patent No. 6,336,776 to Noggle, which discloses on column 2, lines 39-41 that the shape of the insert can be a polygon of virtually any shape, the square shaped being a preferred one.
Nevertheless, Koike teaches that it is well known in the art of milling inserts to have a milling insert with a major cutting edge, wiper cutting edge and corner cutting edge, with a basic polygonal shape of a trigon.
In view of this teaching of Koike, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Bhagath’s insert’s polygonal shape, to be trigonal, as this concept of changing the shape of the cutting insert, is known to those skilled in the art, and Bhagath has explicitly stated on its incorporated reference Noggle that the insert may be any polygonal shape.  Note also that a person having ordinary skill in the art would have also recognize that the shape of the cutting insert will depend on the desired type of machining being performed.
In regards to claim 2, Bhagath as modified discloses the cutting insert according to claim 1, Bhagath as modified also discloses that the surface wiping secondary cutting edge 
In regards to claims 3-4, Bhagath as modified discloses the cutting insert according to claim 1, Bhagath as modified also discloses that the first surface (102 of Bhagath) includes a rake face (refer to the rake face inherently disclosed in Bhagath) adjacent to the at least one cutting edge (110 of Bhagath), wherein the rake face includes a primary land (148 of Bhagath) extending along the at least one cutting edge (110 of Bhagath), the primary land (148 of Bhagath) having a width extending perpendicularly to the at least one cutting edge (110 of Bhagath), wherein the primary land (148 of Bhagath) includes (as shown in Figure 3 of Bhagath) a first primary land portion (148 adjacent to the main cutting edge 120 of Bhagath) adjacent to the main cutting edge (120 of Bhagath), the first primary land portion having a width, a corner primary land portion (148 adjacent to the corner cutting edge 106 of Bhagath) adjacent to the corner cutting edge (106 of Bhagath), the corner primary land portion having a width, and a second primary land portion (148 adjacent to wiper cutting edge 122 of Bhagath) adjacent to the surface-wiping secondary cutting edge (122 of Bhagath), the second primary land portion having a width; as in Figure 3, note that the width of the first primary land portion is substantially equal to the width of the secondary primary land portion.
However, Bhagath as modified fails to disclose that the width of the corner primary land portion (148 at corner 106) is smaller than both the width of the first primary land portion (148 at cutting edge 120) and the width of the second primary land portion (148 at wiper cutting edge 122).
Nevertheless, Bhagath does disclose that the purpose of the land is to provide the cutting edge with strength.  A person of ordinary skill in the art, upon reading the teachings of Bhagath, would also have recognized the desirability of changing the width of the land accordingly, depending on the desired cutting edge strength, which will also depend on the 
In regards to claim 8, Bhagath as modified discloses the cutting insert according to claim 1, Bhagath as modified also discloses that the main cutting edge (120 of Bhagath) is inclined in relation to the median plane (M of Bhagath) such that a distance to the median plane decreases (see Figure 2 of Bhagath) in a direction away from the corner cutting edge (106 of Bhagath).
In regards to claim 9, Bhagath as modified discloses the cutting insert according to claim 8, Bhagath as modified also discloses that the main cutting edge (120 of Bhagath) extends at an average angle (α of Bhagath) to the median plane in a range of 6˚ to 12˚.
However, Bhagath fails to explicitly disclose that the value of the angle is within a range of 6 - 14 degrees.
As such, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the range of Bhagath’s average angle to the median plane be disposed within a desired range, based on the teachings of Bhagath, such as of between 6 and 14 degrees to the median plane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable (e.g. variable that which achieves a recognize result, such as increasing cutting edge strength depending on the type of material being machined) involves only routing skill in the art. In re Aller, 105 USPQ 233.
claim 12, Bhagath as modified discloses the cutting insert according to claim 1, Bhagath as modified also discloses that the cutting insert (100 of Bhagath) includes three cutting edges (110 of Bhagath) which are the same kind as the at least one cutting edge (110 of Bhagath) extending along the intersection between the first surface (102 of Bhagath) and the circumferential surface (112 of Bhagath), and three cutting edges (110 of Bhagath), which are the same kind as the at least one cutting edge (110 of Bhagath) extending along an intersection between the second surface (104 of Bhagath) and the circumferential surface (112 of Bhagath).
In regards to claim 13, Bhagath as modified discloses the cutting insert according to claim 1, Bhagath as modified also discloses that a tool body (206 of Bhagath) having an insert seat (210 of Bhagath); wherein the cutting insert (100 of Bhagath) is arranged in the insert seat (210 of Bhagath).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagath US 2008/0232912 in view of WO 2015/198812 (hereafter--Koike--) as applied to claim 1 and in further view of Roman et al. US 2015/0190869 (hereafter—Roman--).
In regards to claim 10, Bhagath as modified discloses the cutting insert according to claim 8, Bhagath as modified also discloses that the circumferential surface (112 of Bhagath) includes a clearance surface (refer to the clearance surface that inherently extends along the main cutting edge of Bhagath) extending along the main cutting edge (120 of Bhagath), wherein the clearance surface along the main cutting edge (120 of Bhagath) extends at an angle to the median plane (M of Bhagath), such that the clearance surface forms a nominal clearance angle.
However, Bhagath as modified fails to disclose that the angle to which the clearance surface along the main cutting edge extends at, is acute; and that the nominal clearance angle is negative in value.


    PNG
    media_image1.png
    693
    1164
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Bhagath’s clearance surface such that the angle is acute and such that the value of the nominal clearance angle is negative, based on the teachings of Roman, to optimize the insert by having high strength while still providing sufficient clearance.
In regards to claim 11, Bhagath as modified discloses the cutting insert according to claim 10, Bhagath as modified also discloses that the clearance surface (of Bhagath as 
However, Bhagath as modified fails to explicitly disclose that the range of the acute angle is within a range 83 - 87 degrees to the median plane.
Note that Roman at least discloses that, that according to supplemental angle a, as being obtuse with values between 98° and 114° (claims 16-20 of Roman); it means that corresponding acute angle is between a range of at least in between 82° to 66°.
As such, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the range of Bhagath’s acute angle be disposed within a desired range, based on the teachings of Roman, such as of 83 - 87 degrees to the median plane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable (e.g. variable that which achieves a recognize result, such as increasing cutting edge strength) involves only routing skill in the art. In re Aller, 105 USPQ 233.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagath US 2008/0232912 in view of WO 2015/198812 (hereafter--Koike--) as applied to claim 13 and in further view of Noggle US 6,336,776.
In regards to claims 14-15, Bhagath as modified discloses the cutting insert according to claim 13, Bhagath as modified also discloses that the insert seat is configured to provide an axial rake angle and a radial rake angle for the median plane of the cutting insert (100 of Bhagath) arranged in the insert seat (210 of Bhagath), and the axial and radial rake angles being within a range.
However, Bhagath as modified fails to disclose that both the axial and radial rake angles are negative and each within a range of 1-11 degrees and 8-20 degrees respectively.
Nevertheless, Noggle further teaches on Figures 5a and 5b, that it is well known in the art of milling to have an insert be disposed on an insert seat in such a way that it has a negative 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Bhagath’s tool seat such that when the insert is disposed therein, a negative axial rake angle within a desired range and a negative radial rake angle within a desired range is obtained, as taught by Noggle, to create clearance or protection for a trailing cutting edge on the cutting insert.  It would also have been obvious, to have the range of the negative axial rake angle, be as desired such of 1-11 degrees and to have the range of the negative radial rake angle, be as desired such as of 8-20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable (e.g. variable that which achieves a recognize result, such as increasing cutting edge strength depending on the type of material being machined) involves only routing skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Because of dependency, claims 6-7 are also objected to as being allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722